DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner finds no 35 USC 101 rejections in the current claims language.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213 (Commissioner of Patents 1935).

The application is in condition for allowance except for the following formal matters, of typographical errors, and not clarity, specifically:

Claim Objections
Claims 67 – 70 and 79 – 84 are objected to because of the following informalities:
Claim 67 discloses “an URL” (line 10).  A more proper recitation would be “a URL”.
Claim 79 discloses “an URL” (line 14).  A more proper recitation would be “a URL”.

Claim 67 recites the limitation "the other segments" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “other segments”.
Claim 79 recites the limitation "the other segments" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “other segments”.

Claim 67 recites the limitation "an average number of fragments" in lines 18 – 19.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the average number of fragments” or “a second average number of fragments”.
Claim 79 recites the limitation "an average number of fragments" in lines 23 – 24.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the average number of fragments” or “a second average number of fragments”.

Examiner recommends a thorough review of the claim language in order to correct other possible antecedent basis concerns.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent Claim 67:
67.	A method for operating a media providing entity, which provides a live stream to a media player, the live stream comprising a sequence of media segments, each media segment comprising a plurality of media fragments, the method comprising:
receiving a media request comprising an indication about a tune-in fragment of a tune-in segment at which the media player intends to start consuming the live stream, the indication comprising a segment number indicating the tune-in segment and a fragment number indicating the tune-in fragment, and indicating that the tune-in segment should start with the tune-in fragment as first media fragment, wherein the media request is received as an HTTP request to which the indication about the tune-in fragment is added in an URL;
determining the tune-in fragment from the URL;
generating the tune-in segment which starts as the first media fragment with the tune-in fragment and which comprises a number of media fragments that is smaller than an average number of fragments contained in the other segments of the live stream;
transmitting the tune-in segment with a media response towards the media player, wherein the media response is transmitted as an HTTP response;
receiving a subsequent media request for the segment following the tune-in segment;
generating the segment following the tune-in segment comprising an average number of fragments; and
transmitting the segment following the tune-in segment in a direction of the media player.

Independent claim 79:
79.	A media providing device configured to provide a live stream to a media player, wherein the live stream comprises a sequence of media segments, with each media segment comprising a plurality of media fragments, the media providing device comprising:
processing circuitry; and
memory circuitry configured to store instructions executable by the processing circuitry, whereby the media providing device is configured to:
receive a media request comprising an indication about a tune-in fragment of a tune-in segment at which the media player intends to start consuming the live stream, the indication comprising a segment number indicating the tune-in segment and a fragment number indicating the tune-in fragment, and indicating that the tune-in segment should start with the tune-in fragment as a first media fragment, wherein the media request is received as an HTTP request to which the indication about the tune-in fragment is added in an URL;
determine the tune-in fragment from the URL;
generate the tune-in segment which starts as the first media fragment with the tune-in fragment and which comprises a number of media fragments that is smaller than an average number of fragments contained in the other segments of the live stream;
transmit the tune-in segment with a media response towards the media player, wherein the media response is transmitted as an HTTP response;
receive a subsequent media request for the segment following the tune-in segment; generating the segment following the tune-in segment comprising an average number of fragments; and
transmit the segment following the tune-in segment in a direction of the media player.

These specific highlighted elements of the independent claims, in combination with the other elements of the independent claims, are not taught in the prior art.  In addition, Examiner points to the arguments made by Applicant during the prosecution of the present Application.

A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this action.

For future email communications (including interview agendas), Applicant should file the appropriate PTO form (PTO/SB/439) or file an air interview request.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R COULTER whose telephone number is (571)272-3879.  The examiner can normally be reached on M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on M-F, 8am-5pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH R COULTER/Primary Examiner, Art Unit 2445                                                                                                                                                                                                        
/KRC/